Citation Nr: 0015118	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for scar, left frontal 
forehead, claimed as residual of head injury.

2.  Entitlement to service connection for mononeuropathy and 
atrophy of the right lower extremity.

3.  Entitlement to an increased (compensable) evaluation for 
status post concussion, residual of head injury, to include 
seizure disorder, memory loss and headaches.

4.  Entitlement to an increased (compensable) evaluation for 
perforation of the left tympanic membrane.  

5.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities per 38 C.F.R. § 
3.324.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a February 1998 rating 
decision from the Montgomery, Alabama, Regional Office (RO).

The issues of entitlement to service connection for 
mononeuropathy and atrophy of the right lower extremity, 
increased (compensable) evaluations for status post 
concussion, residual of head injury (to include seizure 
disorder, memory loss and headaches), perforation of the left 
tympanic membrane, and entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities per 38 C.F.R. § 3.324 are all addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence which relates the 
current scar on the left forehead to his period of active 
duty or any incident therein. 

2.  The residuals of the perforation of the left tympanic 
membrane are asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a scar in 
the area of his left forehead is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable rating for residuals of 
the perforation of the left tympanic membrane have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 
4, Diagnostic Code


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection for a scar in the area of the veteran's 
left frontal forehead is warranted.  The veteran alleges that 
his claimed scar occurred as a result of his sustaining a 
head injury during his period of service.  

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty...."  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question, which must be determined, is whether 
the veteran's claims are well grounded pursuant to 38 
U.S.C.A. § 5107 (West1991).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Robinette v. Brown, 8 Vet.App. 
69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the service medical records shows that clinical 
evaluation of the veteran's head, face, and skin was normal 
at the time of his May 1968 enlistment examination.  A 
September 1969 private medical statement is to the effect 
that the veteran was hospitalized for observation after 
sustaining a cerebral concussion and abrasions and 
lacerations to his face in a horseback accident.  He was seen 
at the dispensary in September 1969.  At that time it was 
reported that the veteran had been released the previous day 
from a private hospital after he was involved in a horseback 
riding-related accident earlier in September.  He had minor 
post-concussive headaches and scabs in the area of his left 
cheek and forehead.  The service separation examination dated 
in May 1970 showed no pertinent abnormality.  

Of record are private medical records, which show that the 
veteran was treated for various disabilities from 1985 to 
1992.  These records contain no reference to a forehead scar.  
He was seen at a private facility in January 1992 for a soft 
tissue mass over the left frontal area.  It was noted that 
the veteran was hit by a 2 X 4 several years earlier and then 
was hit again as a result of falling from a horse.  The area 
was noted to be very tender and just starting to enlarge.  
Later in January 1992, the veteran was again seen for an 
inclusion cyst from a foreign body, which gave him severe 
pain in the forehead.  The cyst was removed.  Another January 
1992 treatment note shows that sutures were removed from the 
veteran's forehead.  A May 1992 private treatment record 
shows that the veteran had a lipoma removed from his 
forehead.  Subsequently he continued to receive treatment at 
private facilities for various disorders.  

A VA examination was conducted in October 1997.  At that time 
the veteran gave a history of incurring an injury as a result 
of falling from a horse.  He added that he hit his head on a 
telephone pole.  The examination revealed a scar over the 
left frontal forehead, which was described as being well 
healed.  

To summarize, lay statements which describe the symptoms of a 
disability or an incident which occurred in service are 
considered competent evidence.  However, when the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the medical records show that the veteran in 
September 1969 sustained lacerations and abrasion to his face 
in horseback accident.  However, the separation examination 
showed no evidence of a forehead scar.  The first postservice 
clinical evidence of a disability involving the left side of 
his forehead was in January 1992.  At that time a 4 cm cyst 
was excised from the forehead.  The excision required 
sutures.  A VA examination in 1997 confirmed the presence of 
a scar over the left frontal forehead.  This is many years 
after service. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
related the scar on the left forehead to his period of active 
duty or any incident therein.  Accordingly, the claim is not 
well grounded and must be denied.

II  Increased Rating for Perforation of the left tympanic 
Membrane

Initially, the Board has found that his claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. § 
5107 (West 1991) in that the claims are plausible, that is 
meritorious on its own or capable of substantiation.  This 
finding is based upon the veteran's assertion that the 
disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist has been met.

The service medical records show that the veteran was seen 
for at the dispensary for a possible ruptured eardrum.  The 
separation examination noted a rupture left tympanic 
membrane.  Private medical records covering treatment from 
1985 to 199 showed no pertinent complaint or finding.  

A VA examination was conducted in October 1997.  At that time 
the veteran had no complaints relative to the left ear.  An 
examination of the left ear was normal.

In February 1998 the RO granted service connection for a 
perforation of the left tympanic membrane and assigned a 
noncompensable rating under Diagnostic Code 6211.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4 (1999).  
Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition. 38 
C.F.R. §§ 4.1, 4.41 (1999).  

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (1998).  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment. 38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (1998).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant. 38 C.F.R. § 4.3 (1999).

The RO has assigned a noncompensable rating for the 
perforated left tympanic membrane in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 6211.  Under 
Diagnostic Code 6211, the maximum schedular evaluation for 
perforation of the tympanic membrane is 0 percent.

To summarize, the recent VA examination showed no complaint 
or finding relative to the left ear.  As previously indicated 
the noncompensable evaluation in effect for the perforation 
of the left tympanic membrane is the highest schedular 
evaluation permitted under Diagnostic Code 6211.  There is no 
evidence of record, which provides a basis for a higher 
rating.

In rendering the above determinations, the Board has 
considered all pertinent sections of 38 C.F.R. Parts 3 and 4 
as required by the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  However, the 
pertinent sections do not provide a basis for a higher 
rating.  Additionally, the evidence is not in equipoise as to 
warrant the consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (1998).  The Board further finds that the 
current rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

1.  Entitlement to service connection for left frontal 
forehead scar, residual of head injury, is denied.  

2. Entitlement to an increased (compensable) evaluation for a 
perforated left eardrum is denied.


REMAND

The Board notes that the veteran's claims for entitlement to 
an increased (compensable) evaluation for status post 
concussion, residual of head injury (to include seizure 
disorder, memory loss, and headaches) is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991) in that the 
claim is plausible.  A claim that a disorder has become more 
severe is well grounded where the disorder was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Once it has been 
determined that a claim is well grounded VA has a duty to 
assist the veteran in the development of evidence pertinent 
to his claim.

In the February 1999 rating action the RO adjudicated the 
issue of service connection for residuals of a head injury to 
include seizures, headaches and memory loss.  The RO granted 
service connection for status post concussion, in effect 
denied service connection for seizures, headaches and memory 
loss.  The rating action itself did not specifically list 
these disabilities as nonservice connected.  The accompanying 
letter to the veteran informed him that service connection 
had been granted for a disability which is noncompensable.  
The Board construes the notice of disagreement concerning the 
noncompensable rating for the head injury as also being a 
notice of disagreement of the denial of service connection 
for seizures, headaches and memory loss.  The Board also 
considers this issue as being intertwined with the issue of 
an increased rating for the residuals of the head injury.  

In this regard, while the case was pending before the Board, 
the veteran submitted additional pertinent evidence in 
support of his claim that has not been considered by the RO.  
This evidence was received by the Board in January 2000.  

Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case (SSOC), 
unless the veteran or his representative waives this 
procedural right.  See 38 C.F.R. § 20.1304(c) (1999).  This 
procedural requirement has not been met in this case.  

VA psychiatric and general medical examinations were 
conducted in October 1997.  The examiners recommended that 
neuropsychological testing be accomplished in order to 
evaluate the veteran's complaints of memory loss and that 
electroencephalogram and magnetic resonance imaging (MRI) 
testing should be accomplished to evaluate his seizure 
disorder.  The recommended testing was not conducted.  

It is also noted that the United States Court of Appeals for 
Veterans Claims (Court) has held that in claims for increased 
ratings, staged ratings may be warranted if the claim 
involves an original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain any VA and private 
medical records pertaining to treatment 
for the disabilities in issue from 
October 1997 to the present, to include 
copies of the actual treatment records 
from N. Eslami, M.D.  

2.  VA examinations by a neurologist and 
psychologist should be conducted in order 
to determine the nature, severity, of the 
residuals of the concussion, to include, 
to include seizure disorder, memory loss, 
headaches and mononeuropathy of the right 
lower extremity.  The claims folder and a 
copy of this Remand should be made 
available to the examiners for review 
before the examination.  In addition to 
neuropsychological testing regarding the 
memory loss, electroencephalogram and a 
MRI (please see the October 1997 VA 
examinations), any additional testing 
deemed necessary should be performed.  

Following the examination, it is 
requested that the neurologist render an 
opinion as to whether it is as likely as 
not that the seizure disorder, memory 
loss, headaches, or mononeuropathy of the 
right lower extremity, if diagnosed, are 
related to the service connected head 
injury.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the issues in appellate 
status.

4.  The RO should furnish the veteran and 
his representative a statement of the 
case regarding the issue of service 
connection for seizures, memory loss, and 
headaches and inform him of the 
requirements necessary to perfect an 
appeal.  Manlincon v. West, 12 Vet.App. 
238 (1999).

If the benefits sought are not granted, the veteran and his 
representative should be furnished a SSOC, and an opportunity 
to respond.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In view of 
the request for a neurological examination a decision 
regarding entitlement to service connection for 
mononeuropathy and atrophy of the right lower extremity and 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities per 38 C.F.R. § 
3.324 will be held in abeyance until the requested 
development has been completed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



